Exhibit 10.3
EXECUTION COPY

     
DATE:
  September 24, 2009
 
   
TO:
  Gaylord Entertainment Company
 
  One Gaylord Drive
Nashville, Tennessee 37214
ATTENTION:
  General Counsel
TELEPHONE:
  (615) 316-6000
FACSIMILE:
  (615) 316-6854
 
   
FROM:
  Citibank N.A.
 
  390 Greenwich Street
 
  New York, NY 10013
ATTENTION:
  Equity Derivatives
TELEPHONE:
  (212) 723-7357
FACSIMILE:
  (212) 723-8328
 
   
SUBJECT:
  Equity Derivatives Confirmation
 
   
REFERENCE NUMBER(S):
  [               ]

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Citibank N.A.
(“Citi”) and Gaylord Entertainment Company (“Counterparty”) on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation constitutes the entire agreement and understanding of the parties
with respect to the subject matter and terms of the Transaction and supersedes
all prior or contemporaneous written and oral communications with respect
thereto.
The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Note Hedging Unit shall be deemed to be
a reference to a Call or an Option, as context requires.
This Confirmation evidences a complete and binding agreement between Citi and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement as
if Citi and Counterparty had executed an agreement in such form (without any
Schedule but with the elections set forth in this Confirmation). For the
avoidance of doubt, the Transaction shall be the only transaction under the
Agreement.
The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:

     
General:
   
 
   
Trade Date:
  September 24, 2009.
 
   
Effective Date:
  The closing date for the initial issuance of the Convertible Notes.





--------------------------------------------------------------------------------



 



     
Transaction Style:
  Modified American Option, as described below under “Procedure for Exercise”.
 
   
Transaction Type:
  Note Hedging Units.
 
   
Seller:
  Citi.
 
   
Buyer:
  Counterparty.
 
   
Shares:
  The common stock, par value USD 0.01 per share, of Counterparty.
 
   
Convertible Notes:
  The 3.75% Convertible Senior Notes of Counterparty due October 1, 2014,
offered pursuant to an Offering Memorandum to be dated as of September 29, 2009
and issued pursuant to the indenture to be dated as of the closing date of the
initial issuance of the Convertible Notes, by and between Counterparty and U.S.
Bank National Association, as trustee (as may be amended, modified or
supplemented from time to time, but only if such amendment, modification or
supplement is consented to by Citi in writing, the “Indenture”). Certain defined
terms used herein have the meanings assigned to them in the Indenture as
described in the Offering Memorandum. In the event of any inconsistency between
the terms defined in the Indenture or Offering Memorandum and this Confirmation,
this Confirmation shall govern. For the avoidance of doubt, references herein to
provisions of the Indenture are based on the description of the Convertible
Notes set forth in the Offering Memorandum. If the relevant provisions of the
Indenture differ in any material respect from those described in the Offering
Memorandum, or any relevant sections of the Indenture are changed, added or
renumbered following execution of this Confirmation, the parties will, if
appropriate, amend this Confirmation in good faith to preserve the economic
intent of the parties.
 
   
Number of Note Hedging Units:
  300,000. For the avoidance of doubt, the Number of Note Hedging Units shall be
reduced by each exercise of Note Hedging Units hereunder.
 
   
Note Hedging Unit Entitlement:
  USD1,000 divided by the Strike Price. Notwithstanding anything to the contrary
herein or in the Agreement (including without limitation the provisions of
Calculation Agent Adjustment), in no event shall the Note Hedging Unit
Entitlement at any time be greater than the “Conversion Rate” (as such term is
defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Rights”) at such time.
 
   
Strike Price:
  As provided in Annex A to this Confirmation.
 
   
Applicable Percentage:
  As provided in Annex A to this Confirmation.
 
   
Premium:
  As provided in Annex A to this Confirmation.
 
   
Premium Payment Date:
  The Effective Date.

2



--------------------------------------------------------------------------------



 



     
Exchange:
  The New York Stock Exchange.
 
   
Related Exchanges:
  All Exchanges.
 
   
Calculation Agent:
  Citi. The Calculation Agent shall, upon written request by Counterparty,
provide a written explanation of any calculation or adjustment made by it
including, where applicable, a description of the methodology and data applied.
 
   
Procedure for Exercise:
   
 
   
Potential Exercise Dates:
  Each Conversion Date.
 
   
Conversion Date:
  Each “Conversion Date” as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Procedures-Procedures
to be Followed by a Holder”.
 
   
Required Exercise on Conversion Dates:
  On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture shall become exercisable and be exercised automatically, subject
to “Notice of Exercise” below.
 
   
Expiration Date:
  October 1, 2014
 
   
Multiple Exercise:
  Applicable, as provided under “Required Exercise on Conversion Dates”.
 
   
Automatic Exercise:
  As provided under “Required Exercise on Conversion Dates”.
 
   
Note Settlement Method:
  With respect to any Convertible Notes submitted for conversion, the applicable
settlement method elected by Counterparty pursuant to the Indenture as described
in the Offering Memorandum under “Description of Notes—Conversion
Procedures-Settlement Upon Conversion”, being one of the following: (i) delivery
solely of Shares (other than cash in respect of fractional Shares); (ii)
delivery of a combination of cash and Shares; and (iii) delivery solely of cash.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Note Hedging Units, Counterparty must notify Citi in writing
prior to 5:00 PM, New York City time, on the day that is two Scheduled Trading
Days prior to the first day of the “Settlement Period”, as defined in the
Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Procedures-Settlement Upon Conversion”, relating to the
Convertible Notes converted on the Conversion Date relating to the relevant
Exercise Date (the “Notice Deadline”) of (i) the number of Note Hedging Units
being exercised on such Exercise Date (which shall equal the number of
Convertible Notes converted on the Conversion Date corresponding to

3



--------------------------------------------------------------------------------



 



     
 
  such Exercise Date), (ii) the scheduled commencement date of the “Settlement
Period” and the scheduled settlement date under the Indenture for the
Convertible Notes converted on such Conversion Date and (iii) the Note
Settlement Method and, if applicable, the “Specified Dollar Amount” (as defined
in the Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Procedures-Settlement Upon Conversion”) applicable to such
Convertible Notes; provided that if Counterparty fails to timely provide the
notice described in this clause (iii), then the Note Settlement Method shall be
deemed to be a combination of Shares and cash and the “Specified Dollar Amount”
shall be deemed to be USD 1,000 for purposes of calculating the Settlement
Amount (as defined below); provided further that in respect of Convertible Notes
with a Conversion Date during the period beginning on, and including the 50th
“Scheduled Trading Day”, as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Rights”, prior to the
“Maturity Date”, as defined in the Indenture as described in the Offering
Memorandum under “Description of Notes—Conversion Procedures-Settlement Upon
Conversion”, and ending on the close of business on the second “Scheduled
Trading Day ” immediately preceding the “Maturity Date”, (x) the Notice Deadline
in respect of the information set forth in clauses (i) and (ii) above shall be
5:00 PM, New York City time, on the “Scheduled Trading Day” immediately
preceding the “Maturity Date” and (y) the Notice Deadline in respect of the
information set forth in clause (iii) above shall be 5:00 PM, New York City
time, on July 1, 2014.
 
   
 
  Counterparty acknowledges that it has elected settlement in a combination of
Shares and cash with a “Specified Dollar Amount” of USD 1,000 as its initial
Note Settlement Method pursuant to the Indenture. Each delivery of a Notice of
Exercise in which the designated Note Settlement Method differs from the Note
Settlement Method specified in the previous Notice of Exercise (or from the
initial Note Settlement Method, in the case of the first Notice of Exercise)
shall constitute a representation and warranty to Citi, and it shall be a
condition to the effectiveness of any such Notice of Exercise, that at the time
of Counterparty’s election of such newly chosen Note Settlement Method
Counterparty was not in possession of any material non-public information with
respect to Counterparty or the Shares.
 
   
Settlement Terms:
   
 
   
Net Share Settlement:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date occurring on a Conversion Date, Citi shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount. For the
avoidance of doubt, to the extent Citi is obligated to deliver Shares hereunder,
the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions shall be applicable to any such delivery of Shares, except that all
references in such provisions to “Physical

4



--------------------------------------------------------------------------------



 



     
 
  Settlement” and “Physically-settled” shall be read as references to “Net Share
Settlement” and “Net Share Settled”; and provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the issuer of the Shares.
 
   
Settlement Amount:
  The product of the Applicable Percentage and a number of Shares and/or amount
of cash in USD equal to:
 
   
 
  (a) if Counterparty has elected to deliver only Shares to satisfy the
“Conversion Obligation” (as defined in the Indenture as described in the
Offering Memorandum under “Description of Notes—Conversion Rights”), a number of
shares equal to the lesser of (1) the sum, for each “Settlement Period Trading
Day” (as defined in the Indenture as described in the Offering Memorandum under
“Description of Notes—Conversion Procedures-Settlement Upon Conversion”) during
the related “Settlement Period”, of the greater of (x) the “Daily Net Share
Settlement Value” (as defined in the Indenture as described in the Offering
Memorandum under “Description of Notes—Conversion Procedures-Settlement Upon
Conversion”) calculated as if the “Specified Dollar Amount” were USD 1,000 and
(y) zero and (2) the result of clause (1) determined as if the “Daily Net Share
Settlement Value" (as defined in the Indenture as described in the Offering
Memorandum under “Description of Notes-Conversion Procedures-Settlement Upon
Conversion”) for each “Settlement Period Trading Day” during the related
“Settlement Period” were the “Daily Net Share Settlement Value” on the last
“Settlement Period Trading Day” of such “Settlement Period”;
 
   
 
  (b) if the applicable “Specified Dollar Amount” is greater than zero and less
than USD 1,000, a number of shares equal to the sum, for each “Settlement Period
Trading Day” during the related “Settlement Period”, of the greater of (1) the
“Daily Net Share Settlement Value”, calculated as if the “Specified Dollar
Amount” were USD 1,000 and (2) zero; or
 
   
 
  (c) if the applicable “Specified Dollar Amount” is greater than or equal to
USD 1,000, (1) a number of shares equal to the sum, for each “Settlement Period
Trading Day” during the related “Settlement Period”, of the greater of (x) the
“Daily Net Share Settlement Value”, and (y) zero, and (2) an amount of cash
equal to the excess, if any, of (x) the sum, for each “Settlement Period Trading
Day” during the related “Settlement Period”, of the lesser of (i) the “Daily
Conversion Value” for such “Settlement Period trading Day” and (ii) 1/45th of
the “Specified Dollar Amount”, over (y) USD 1,000;
 
   
 
  provided that, in the cases of (a) and (b), the Settlement Amount shall be
calculated as if (1) the relevant “Settlement Period” consisted of 60 “Trading
Days” commencing on the earlier of (x) the third “Scheduled

5



--------------------------------------------------------------------------------



 



     
 
  Trading Day” after the Conversion Date and (y) the 62nd “Scheduled Trading
Day” prior to the “Maturity Date” and (2) the “Daily Net Share Settlement
Value”, the “Daily Conversion Value” and the reference to “1/45th" in clause
(c) immediately above were determined using “60 “ rather than “45”;
 
   
 
  provided further that such obligation shall be determined excluding any Shares
or cash that Counterparty is obligated to deliver to holder(s) of the
Convertible Notes as a result of any adjustments to the “Conversion Rate” for
the issuance of additional Shares or cash as set forth in the Indenture as
described in the Offering Memorandum under “Description of Notes—Adjustment to
Conversion Rate Upon Conversion Upon Make-Whole Fundamental Changes” (a
“Fundamental Change Adjustment”) or any voluntary adjustment (whether or not
pursuant to the Indenture) (a “Discretionary Adjustment”). If Counterparty is
permitted or required to exercise discretion under the terms of the Indenture
with respect to any determination, calculation or adjustment relevant to
conversion of the Convertible Notes including, but not limited to, the
volume-weighted average price of the Shares, Counterparty shall consult with
Citi with respect thereto and the Calculation Agent shall make such
determination, calculation or adjustment for purposes of the Transaction. For
the avoidance of doubt, if the “Daily Conversion Value” for each of the
“Settlement Period Trading Days” in the relevant “Settlement Period” is less
than or equal to USD 1,000 divided by the number of “Settlement Period Trading
Days” in the relevant “Settlement Period”, Citi will have no delivery obligation
hereunder.
 
   
Notice of Delivery Obligation:
  No later than the Scheduled Trading Day immediately following the last day of
the relevant “Settlement Period”, Counterparty shall give Citi notice of the
final number of Shares and/or cash comprising the Settlement Amount (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise, as set forth above, in any way).
 
   
Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares or cash to be delivered under the Convertible Notes under
the terms of the Indenture; provided that the Settlement Date will not be prior
to the later of (i) the date that is one Settlement Cycle following the final
day of the “Settlement Period” and (ii) the Exchange Business Day immediately
following the date on which Counterparty gives notice to Citi of such Settlement
Date prior to 5:00 PM, New York City time.
 
   
Settlement Currency:
  USD.
 
   
Restricted Certificated Shares:
  Notwithstanding anything to the contrary in the Equity Definitions, Citi may,
in whole or in part, deliver Shares in certificated form representing the Share
portion of the Settlement Amount to Counterparty in lieu of delivery through the
Clearance System.

6



--------------------------------------------------------------------------------



 



     
Share Adjustments:
   
 
   
Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in the Indenture as described in the Offering Memorandum under “Description of
Notes—Conversion Rate Adjustments”, that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to a Fundamental Change Adjustment or a Discretionary Adjustment.
 
   
Method of Adjustment:
  Calculation Agent Adjustment, provided that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than a Fundamental Change
Adjustment or a Discretionary Adjustment), the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of Note
Hedging Units, the Note Hedging Unit Entitlement and any other variable relevant
to the exercise, settlement, payment or other terms of the Transaction.
 
   
Extraordinary Events:
   
 
   
Merger Events:
  Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the Indenture as
described in the Offering Memorandum under “Description of Notes—Consolidation,
Merger and Sale of Assets”.
 
   
Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of Shares), Counterparty shall
promptly (but in any event prior to the effective date of the Merger Event)
notify the Calculation Agent of the weighted average of the kind and amounts of
consideration to be received by the holders of Shares in any Merger Event who
affirmatively make such an election.
 
   
Consequences of Merger Events:
  Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of
a Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Note Hedging Units, the Note
Hedging Unit Entitlement and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction, to the extent an
analogous adjustment is made under the Indenture; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate for the
issuance of additional shares or cash pursuant to a Fundamental Change
Adjustment or a Discretionary Adjustment; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the

7



--------------------------------------------------------------------------------



 



     
 
  Transaction to Citi is not reduced as a result of such adjustment.
 
   
Nationalization, Insolvency and Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.
For the avoidance of doubt, the occurrence of any event that is a Merger Event
and would otherwise have been a Delisting will have the consequence specified
for the relevant Merger Event.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions” in clause (X) thereof; (ii) by adding the phrase “or announcement”
immediately after the phrase “due to the promulgation” in the third line thereof
and adding the phrase “formal or informal” before the word “interpretation” in
the same line; and (iii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date, unless the illegality is due to an act or omission of the
party seeking to elect termination of the Transaction”.
 
   
Failure to Deliver:
  Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Increased Cost of Hedging:
  Applicable
 
   
Hedging Party:
  Citi for all applicable Additional Disruption Events
 
   
Determining Party:
  Citi for all applicable Additional Disruption Events
 
   
Acknowledgements:
   
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgements:
  Applicable

Mutual Representations: Each of Citi and Counterparty represents and warrants
to, and agrees with, the other party that:

  (i)   Tax Disclosure. Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the

8



--------------------------------------------------------------------------------



 



      parties (and each of their employees, representatives or other agents) are
authorized to disclose to any and all persons, beginning immediately upon
commencement of their discussions and without limitation of any kind, the tax
treatment and tax structure of the Transaction, and all materials of any kind
(including opinions or other tax analyses) that are provided by either party to
the other relating to such tax treatment and tax structure.     (ii)   Commodity
Exchange Act. It is an “eligible contract participant” within the meaning of
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (the “CEA”). The
Transaction has been subject to individual negotiation by the parties. The
Transaction has not been executed or traded on a “trading facility” as defined
in Section 1a(33) of the CEA. It has entered into the Transaction with the
expectation and intent that the Transaction shall be performed to its
termination date.     (iii)   Securities Act. It is a “qualified institutional
buyer” as defined in Rule 144A under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), or an “accredited investor” as defined under the
Securities Act.     (iv)   Investment Company Act. It is a “qualified purchaser”
as defined under the U.S. Investment Company Act of 1940, as amended (the
“Investment Company Act”).     (v)   ERISA. The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

  (i)   Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, “insolvent” (as such term is
defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”)) and Counterparty would be able to purchase
a number of Shares equal to the Number of Shares in compliance with the laws of
the jurisdiction of Counterparty’s incorporation or organization.     (ii)  
Counterparty shall provide written notice to Citi within 24 hours of obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default, a Potential Adjustment Event, a Merger
Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Citi in
connection with this Transaction.     (iii)   Counterparty has (and shall at all
times during the Transaction have) the capacity and authority to invest directly
in the Shares underlying the Transaction and has not entered into the
Transaction with the intent to avoid any regulatory filings.     (iv)  
Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.

9



--------------------------------------------------------------------------------



 



  (v)   Counterparty’s investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and Counterparty is able to bear any loss in
connection with the Transaction, including the loss of its entire investment in
the Transaction.     (vi)   The representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 2 of the Purchase Agreement
dated as of the Trade Date between Counterparty and Citi Bank Securities Inc. as
representative of the initial purchasers party thereto (the “Purchase
Agreement”) are true and correct as of the Trade Date and the Effective Date,
and are hereby deemed to be repeated to Citi as of such dates as if set forth
herein. (vii) Counterparty understands, agrees and acknowledges that Citi has no
obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.     (viii)
  Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act. (ix) Counterparty understands, agrees and acknowledges
that no obligations of Citi to it hereunder shall be entitled to the benefit of
deposit insurance and that such obligations shall not be guaranteed by any
affiliate of Citi or any governmental agency.     (x)   (A) Counterparty is
acting for its own account, and it has made its own independent decisions to
enter into the Transaction and as to whether the Transaction is appropriate or
proper for it based upon its own judgment and upon advice from such advisers as
it has deemed necessary, (B) Counterparty is not relying on any communication
(written or oral) of Citi or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Citi or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.     (xi)   Without
limiting the generality of Section 13.1 of the Equity Definitions, Counterparty
acknowledges that Citi is not making any representations or warranties with
respect to the treatment of the Transaction under FASB Statements 128, 133, 149
or 150 (or under any successor statement), EITF Issue No. 00-19, 01-6, 03-6 or
07-5 (or any successor issue statements), under FASB’s Liabilities & Equity
Project, or under any other accounting guidance.     (xii)   Counterparty is not
entering into the Transaction for the purpose of (i) creating actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for the Shares) or (ii) raising or depressing or otherwise manipulating the
price of the Shares (or any security convertible into or exchangeable for the
Shares), in either case in violation of the U.S. Securities Exchange Act of
1934, as amended (the “Exchange Act”).     (xiii)   Counterparty’s filings under
the Securities Act, the Exchange Act, and other applicable securities laws that
are required to be filed have been filed and, as of the respective dates thereof
and as of the date of this representation, there is no misstatement of material
fact contained therein or omission of a material fact required to be stated
therein or necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.

10



--------------------------------------------------------------------------------



 



  (xiv)   Without limiting the generality of Section 3(a)(iii) of the Agreement,
Counterparty has not violated, and shall not directly or indirectly violate, any
applicable law (including, without limitation, the Securities Act and the
Exchange Act and the regulations promulgated thereunder, including Rule 13e-1
and Rule 13e-4 under the Exchange Act) in connection with the Transaction.
Counterparty acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.     (xv)   The Transaction, and any repurchase of the Shares by
Counterparty in connection with the Transaction, has been approved by
Counterparty’s board of directors and any such repurchase has been, or shall
when so required be, publicly disclosed in its periodic filings under the
Exchange Act and its financial statements and notes thereto.     (xvi)  
Counterparty shall deliver to Citi an opinion of counsel, dated as of the Trade
Date and reasonably acceptable to Citi in form and substance, with respect to
the matters set forth in Section 3(a) of the Agreement and such other matters as
Citi may reasonably request.

Miscellaneous:

    Netting and Set-Off. The parties hereto agree that the Transaction shall not
be subject to netting or set off with any other transaction.       Qualified
Financial Contracts. It is the intention of the parties that, in respect of
Counterparty, (a) the Transaction shall constitute a “qualified financial
contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and (b) a
Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement constitute
rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).       Method
of Delivery. Whenever delivery of funds or other assets is required hereunder by
or to Counterparty, such delivery shall be effected through Agent. In addition,
all notices, demands and communications of any kind relating to the Transaction
between Citi and Counterparty shall be transmitted exclusively through Agent.  
    Staggered Settlement. Citi may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Citi will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
“Settlement Period”) or delivery times and how it will allocate the Shares it is
required to deliver under “Net Share Settlement” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Citi will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Citi would
otherwise be required to deliver on such Nominal Settlement Date.      
Additional Termination Events. The occurrence of (i) an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
the Indenture as described in the Offering Memorandum under “Description of
Notes—Events of Default; Notice and Waiver” that either (a) has remained uncured
for a period of 60 consecutive calendar days or (b) has resulted in the
acceleration of the Convertible Notes pursuant to the terms of the Indenture,
(ii) an Amendment Event, or (iii) a determination by Counterparty that Citi is a
“Disqualified Person” or any action by Counterparty to cause any shares owned by
Citi to be subject to redemption or to any suspension of rights of stock
ownership (in each case pursuant to or within the meaning of Article IV(D) of
the Restated Certificate of Incorporation of Counterparty or any analogous or
successor provisions) shall be an Additional Termination Event, in each case
with the Transaction as the sole Affected Transaction and Counterparty as the
sole Affected Party and Citi as the party entitled to designate an Early
Termination Date pursuant to Section 6(a) of the Agreement .

11



--------------------------------------------------------------------------------



 



    “Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to any term of the Indenture or the Convertible
Notes if such amendment, modification, supplement or waiver has an adverse
effect on this Transaction or Citi’s ability to hedge all or a portion of this
Transaction, with such determination to be made in the sole discretion of the
Calculation Agent. For the avoidance of doubt, Counterparty electing to increase
the Conversion Rate pursuant to a Discretionary Adjustment shall not constitute
an Amendment Event.       Disposition of Hedge Shares. Counterparty hereby
agrees that if, in the good faith reasonable judgment of Citi, based upon advice
of counsel, the Shares (the “Hedge Shares”) acquired by Citi for the purpose of
hedging its obligations pursuant to the Transaction cannot be sold in the public
market by Citi without registration under the Securities Act, Counterparty
shall, at its election: (i) in order to allow Citi to sell the Hedge Shares in a
registered offering, make available to Citi an effective registration statement
under the Securities Act to cover the resale of such Hedge Shares and (A) enter
into an agreement, in form and substance satisfactory to Citi, substantially in
the form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Citi, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Citi a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Citi, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this paragraph
shall apply at the election of Counterparty; (ii) in order to allow Citi to sell
the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Citi, including customary representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Citi, due
diligence rights (for Citi or any designated buyer of the Hedge Shares from
Citi), opinions and certificates and such other documentation as is customary
for private placements agreements, all reasonably acceptable to Citi (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Citi
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Citi at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Citi. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page GET.N <equity> AQR (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method). This paragraph shall survive
the termination, expiration or early unwind of the Transaction.       Status of
Claims in Bankruptcy. Citi acknowledges and agrees that this Confirmation is not
intended to convey to Citi rights with respect to the Transaction that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Citi’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Citi’s
rights in respect of any transactions other than the Transaction.       No
Collateral. Notwithstanding any provision of this Confirmation, the Agreement,
Equity Definitions, or any other agreement between the parties to the contrary,
the obligations of Counterparty under the Transaction are not secured by any
collateral.       Securities Contract; Swap Agreement. The parties hereto agree
and acknowledge that Citi is a “financial institution,” “swap participant” and
“financial participant” within the meaning of Sections 101(22), 101(53C) and
101(22A) of the Bankruptcy Code. The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a

12



--------------------------------------------------------------------------------



 



    “settlement payment” or a “transfer” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” a
“payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “transfer” within the meaning of
Section 546 of the Bankruptcy Code, and (B) that Citi is entitled to the
protections afforded by, among other sections, Section 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code.       Repurchase Notices. Counterparty shall, on any day on
which Counterparty effects any repurchase of Shares, provide Citi with a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Unit Equity Percentage as determined on such day is greater by
0.5% or more than the Unit Equity Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater by 0.5% or more than the Unit Equity Percentage as of the date
hereof). The “Unit Equity Percentage” as of any day is the fraction, expressed
as a percentage, (i) the numerator of which is the product of the Applicable
Percentage, the number of Note Hedging Units and the Note Hedging Unit
Entitlement, and (ii) the denominator of which is the number of Shares
outstanding on such day. Counterparty agrees to indemnify and hold harmless Citi
and its affiliates and their respective officers, directors, employees,
advisors, agents and controlling persons (each, a “Section 16 Indemnified
Person”) from and against any and all losses (including losses relating to
Citi’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, to which a Section 16 Indemnified Person may become subject,
as a result of Counterparty’s failure to provide Citi with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse, upon
written request, each of such Section 16 Indemnified Persons for any reasonable
legal or other expenses incurred in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Section 16 Indemnified Person, such Section 16 Indemnified Person shall
promptly notify Counterparty in writing, and Counterparty, upon request of the
Section 16 Indemnified Person, shall retain counsel reasonably satisfactory to
the Section 16 Indemnified Person to represent the Section 16 Indemnified Person
and any others Counterparty may designate in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding. Counterparty shall
be relieved from liability to the extent that the Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.      
Foreign Ownership Notices. Promptly following any determination by Counterparty
of the percentage (“Foreign Ownership Percentage”) of its “capital stock” owned
of record or voted by “aliens” and other persons

13



--------------------------------------------------------------------------------



 



    described in Section 310 (b)(4) of the Communications Act of 1934 (or any
successor provisions) (in each case within the meaning of such
Section 310(b)(4)) and on any date on which Counterparty is obligated to deliver
a Repurchase Notice, Counterparty shall provide Citi with a written notice
setting out the Foreign Ownership Percentage and the Pro Forma Foreign Ownership
Percentage; provided, however, that should Counterparty be in possession of
material non-public information regarding Counterparty, Counterparty shall not
communicate such information to Citi in connection with this Transaction. “Pro
Forma Foreign Ownership Percentage” means the Foreign Ownership Percentage
determined as if Citi owned a number of Shares equal to the product of the
Applicable Percentage, the Number of Note Hedging Units and the Note Hedging
Unit Entitlement.       Alternative Calculations and Citi Payment on Early
Termination and on Certain Extraordinary Events. If Citi owes Counterparty any
amount in connection with the Transaction pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty’s control) (a “Citi Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Citi to
satisfy any such Citi Payment Obligation by delivery of Termination Delivery
Units (as defined below) by giving irrevocable telephonic notice to Citi,
confirmed in writing within one Scheduled Trading Day, between the hours of 9:00
a.m. and 4:00 p.m. New York time on the Early Termination Date or other date the
transaction is terminated, as applicable (“Notice of Citi Termination
Delivery”); provided that if Counterparty does not validly request Citi to
satisfy the Citi Payment Obligation by delivery of Termination Delivery Units,
Citi shall have the right, in its sole discretion, to satisfy the Citi Payment
Obligation by such delivery, notwithstanding Counterparty’s election to the
contrary. Within a commercially reasonable period of time following receipt of a
Notice of Citi Termination Delivery, Citi shall deliver to Counterparty a number
of Termination Delivery Units having a cash value equal to the amount of such
Citi Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be purchased over a commercially
reasonable period of time with the cash equivalent of such payment obligation).
If the provisions set forth in this paragraph are applicable, the provisions of
Sections 9.8, 9.9, 9.10, 9.11 (modified as described above) and 9.12 of the
Equity Definitions shall be applicable, except that all references to “Shares”
shall be read as references to “Termination Delivery Units”.       “Termination
Delivery Unit” means (a) in the case of a Termination Event, an Event of Default
or an Extraordinary Event (other than an Insolvency, Nationalization or Merger
Event), one Share or (b) in the case of an Insolvency, Nationalization or Merger
Event, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event. If a Termination Delivery
Unit consists of property other than cash or New Shares and Counterparty
provides irrevocable written notice to the Calculation Agent on or prior to the
Closing Date that it elects to receive cash, New Shares or a combination thereof
(in such proportion as Counterparty designates) in lieu of such other property,
the Calculation Agent shall replace such property with cash, New Shares or a
combination thereof as components of a Termination Delivery Unit in such
amounts, as determined by the Calculation Agent in its discretion by
commercially reasonable means, as shall have a value equal to the value of the
property so replaced. If such Insolvency, Nationalization or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.      
Delivery or Receipt of Cash. For the avoidance of doubt, nothing in this
Confirmation (other than Counterparty’s obligation to pay the Premium) shall be
interpreted as requiring Counterparty to cash settle this Transaction, except in
circumstances where such cash settlement is within Counterparty’s control
(including, without limitation, where Counterparty elects to deliver or receive
cash (including by reason of its election of the Note Settlement Method), where
Counterparty fails timely to provide the Notice of Citi Termination Delivery, or
where Counterparty has made the Private Placement Procedures unavailable due to
the occurrence of events within its control) or in those circumstances in which
holders of the Shares would also receive cash.

14



--------------------------------------------------------------------------------



 



    Rule 10b-18. Except as disclosed to Citi in writing prior to the date on
which the offering of the Convertible Notes was first announced, Counterparty
represents and warrants to Citi that it has not made any purchases of blocks by
or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in Rule 10b-18(b)(4) under the Exchange Act during
each of the four calendar weeks preceding, and during the week of, such date
(“Rule 10b-18 purchase,” “blocks” and “Affiliated Purchaser” each as defined in
Rule 10b-18 under the Exchange Act). Counterparty agrees and acknowledges that
it shall not, and shall cause its affiliates and Affiliated Purchasers not to,
directly or indirectly (including by means of a derivative instrument) enter
into any transaction to purchase any Shares during the period beginning on such
date and ending on the earlier of (i) December 7, 2009 and (ii) the day on which
Citi has informed Counterparty in writing that it has completed all purchases of
Shares or other transactions to hedge its exposure to the Transaction. For the
avoidance of doubt, this paragraph shall not prohibit any purchase of Shares
effected by or for an issuer “plan” by an “agent independent of the issuer” (as
such terms are defined in Rule 10b-18 under the Exchange Act).      
Regulation M. Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in
Sections 101(b)(10) and 102(b)(7) of Regulation M under the Exchange Act or the
offering of Shares pursuant to the Underwriting Agreement between Gaylord
Entertainment Company and Citi Bank Securities (as representative of the several
underwriters) dated as of September 23, 2009. Counterparty shall not, until the
earlier of (i) December 7, 2009 and (ii) the day on which Citi has informed
Counterparty in writing that it has completed all purchases of Shares or other
transactions to hedge its exposure to the Transaction, engage in any such
distribution.       No Material Non-Public Information. On each day during the
period beginning on the date on which the offering of the Convertible Notes was
first announced and ending on the earlier of (i) December 7, 2009 and (ii) the
day on which Citi has informed Counterparty in writing that Citi has completed
all purchases of Shares or other transactions to hedge initially its exposure
with respect to the Transaction, Counterparty represents and warrants to Citi
that it is not aware of any material nonpublic information concerning itself or
the Shares.       Right to Extend. Citi may postpone any potential Exercise Date
or postpone or extend any other date of valuation or delivery with respect to
some or all of the relevant Note Hedging Units (in which event the Calculation
Agent shall make appropriate adjustments to the Settlement Amount for such Note
Hedging Units), if Citi determines, in its reasonable discretion, that (a) a
Regulatory Disruption has occurred or (b) such extension is reasonably necessary
or appropriate to (i) preserve Citi’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions or (ii) enable Citi to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Citi were the Issuer or an
affiliated purchaser of the Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Citi. “Regulatory Disruption” shall mean any event that
Citi, in its commercially reasonable discretion upon the advice of outside
counsel, determines makes it appropriate with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Citi, and including without limitation Rule 10b-18,
Rule 10b-5, Regulation 13D-G and Regulation 14E under the Exchange Act and
Regulation M and/or analyzing Citi as if it were the Issuer or an affiliated
purchaser of the Issuer), for Citi to refrain from or decrease any market
activity in connection with the Transaction.       Transfer or Assignment.
Counterparty may not transfer any of its rights or obligations under the
Transaction without the prior written consent of Citi. Citi may transfer or
assign all or a portion of its Note Hedging Units hereunder at any time without
the consent of Counterparty to any (i) of its affiliates, (ii) entities
sponsored or organized by, on behalf of or for the benefit of Citi (provided
that, in the case of (i) and (ii), such affiliate or entity shall have a credit
standing equivalent to that of Citi) or (iii) Qualifying Financial Institution.
“Qualifying Financial Institution” means any bank, trust company, broker,
dealer, insurance company, other financial intermediary or holding company that
controls one or more of the foregoing entities that (i) is regulated (or whose
guarantor is regulated) as to matters of financial integrity and soundness by a
financial regulator of a G10 member country, (ii) has (or whose guarantor has)
shareholders equity (or an applicable, comparable measure of

15



--------------------------------------------------------------------------------



 



    net worth) of not less than U.S.$15,000,000,000; and (iii) has a rating (or
whose guarantor has a rating) for its long term, unsecured and unsubordinated
indebtedness of A or better by Standard & Poor’s Ratings Services or its
successor (“S&P”), or A2 or better by Moody’s Investors Service, Inc. or its
successor (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at
least an equivalent rating or better by a substitute agency rating mutually
agreed by Counterparty and Citi.       If, as determined in Citi’s sole
discretion, (a) at any time (1) the Equity Percentage exceeds 4.9% or the Pro
Forma Foreign Ownership Percentage exceeds 22.0% or (2) Citi, Citi Group (as
defined below) or any person whose ownership position would be aggregated with
that of Citi or Citi Group (Citi, Citi Group or any such person, a “Citi
Person”) under Section 203 of the Delaware General Corporation Law (the “DGCL
Takeover Statute”) or other federal, state or local laws, regulations or
regulatory orders applicable to ownership of Shares (“Applicable Laws”) or the
Amended and Restated Rights Agreement between Gaylord Entertainment Company and
Computershare Trust Company, N.A., dated as of March 9, 2009 (as may be amended,
modified or supplemented from time to time, the “Rights Agreement”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership, or could be reasonably
viewed as meeting any of the foregoing, in excess of a number of Shares equal to
(x) the number of Shares that would give rise to (I) reporting, registration,
filing or notification obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Citi Person under
Applicable Laws (including, without limitation, “interested shareholder” or
“acquiring Person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received, (II) a distribution date (or other event with similar consequences)
under the Rights Agreement or (III) give rise to a designation of Citi as a
“Disqualified Person” or cause any shares owned by Citi to be subject to
redemption or to any suspension of rights of stock ownership (in each case
pursuant to or within the meaning of Article IV(D) of the Restated Certificate
of Incorporation of Counterparty or any analogous or successor provisions) minus
(y) 1% of the number of Shares outstanding on the date of determination (either
such condition described in clause (1) or (2), an “Excess Ownership Position”),
and (b) Citi is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing and terms and within a time period reasonably
acceptable to it of all or a portion of this Transaction pursuant to the
preceding paragraph such that an Excess Ownership Position no longer exists,
Citi may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of this Transaction, such that
an Excess Ownership Position no longer exists following such partial
termination. In the event that Citi so designates an Early Termination Date with
respect to a portion of this Transaction, a payment shall be made pursuant to
Section 6 of the Agreement as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Note Hedging Units equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions set forth under the caption
“Alternative Calculations and Citi Payment on Early Termination and on Certain
Extraordinary Events” shall apply to any amount that is payable by Citi to
Counterparty pursuant to this sentence). The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Citi and any of its affiliates subject to aggregation with
Citi for purposes of the “beneficial ownership” test under Section 13 of the
Exchange Act and all persons who may form a “group” (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act) with Citi (collectively, “Citi Group”)
“beneficially own” (within the meaning of Section 13 of the Exchange Act)
without duplication on such day and (B) the denominator of which is the number
of Shares outstanding on such day.       Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Citi to purchase, sell,
receive or deliver any shares or other securities to or from Counterparty, Citi
may designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform Citi’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Citi shall be discharged of its obligations to Counterparty to the extent of any
such performance.       Private Placement Procedures. Except in circumstances
where Counterparty has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Citi (or any affiliate designated by Citi) of the Unwind Shares
or the exemption pursuant to Section 4(1) of Section 4(3) of the Securities Act
for resales of the Unwind Shares by Citi (or any such affiliate of Citi),

16



--------------------------------------------------------------------------------



 



    Counterparty may elect to settle its obligations pursuant to “Early Unwind”
below in accordance with these “Private Placement Procedures” by giving notice
to Citi no later than 8 a.m. New York time on the Exchange Business Day
immediately following the Early Unwind Date. In such event, Counterparty shall
deliver a number of Shares (or, if the Shares have been converted into other
securities or property in connection with an Extraordinary Event, a number or
amount of such other securities or property as a holder of Shares would be
entitled to receive upon the consummation or closing of such Extraordinary
Event) having a cash value equal to the amount of such payment obligation. Such
number of Shares or amount of other securities or property to be delivered shall
be determined by the Calculation Agent to be the number of Shares that could be
sold over a reasonable period of time to produce the cash equivalent of such
payment obligation (including interest accrued thereon at the Federal Funds rate
plus 100 basis points per annum). Settlement relating to any delivery of Shares
or other securities or property pursuant to this paragraph shall occur within a
reasonable period of time; provided that Citi agrees that if at any time a
delivery of Shares hereunder would result in a Share Accumulation Condition, it
shall so notify Counterparty and instruct Counterparty to defer such delivery to
the extent necessary to avoid the existence of a Share Accumulation Condition.
If any delivery owed to Citi hereunder is not made, in whole or in part, as a
result of this provision, Counterparty’s obligation to make such delivery shall
not be extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Clearance System Business Day
after, Citi gives notice to Counterparty that such delivery would not result in
the existence of a Share Accumulation Condition.       “Share Accumulation
Condition” means that, at any time of determination, the number of Unwind Shares
previously delivered to Citi pursuant to this provision and then still owned by
Citi is greater than 2,048,975 (as such number may be adjusted by the
Calculation Agent from time to time to account for any subdivision, stock-split,
stock combination, reclassification or similar dilutive or anti-dilutive event
with respect to the Shares). Notwithstanding anything herein or in the Agreement
to the contrary, the aggregate number of Shares that Counterparty may be
required to deliver to Citi under this Transaction shall not exceed twice the
product of the Applicable Percentage, the initial Number of Note Hedging Units
and the Note Hedging Unit Entitlement, as such number may be adjusted by the
Calculation Agent from time to time to account for any subdivision, stock-split,
stock combination, reclassification or similar dilutive or anti-dilutive event
with respect to the Shares (the “Maximum Amount”).       In the event
Counterparty shall not have delivered the full number of Shares otherwise
applicable as a result of the proviso above relating to the Maximum Amount (such
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (ii) authorized and unissued
Shares reserved for issuance in respect of other transactions prior to the Trade
Date which prior to such date become no longer so reserved and
(iii) Counterparty additionally authorizes any unissued Shares that are not
reserved for other transactions. Counterparty shall immediately notify Citi of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (i), (ii) or (iii) and the corresponding number of Shares to
be delivered).       Without limiting the generality of the foregoing,
Counterparty agrees that any Shares delivered pursuant to these “Private
Placement Procedures” to Citi, as purchaser of such Shares, (i) may be
transferred by and among Citi and its affiliates and Counterparty shall effect
such transfer without any further action by Citi and (ii) after the period of
6 months from the delivery date (or 1 year from the delivery date if, at such
time, informational requirements of Rule 144(c) are not satisfied with respect
to Counterparty) has elapsed after delivery date for such Shares, Counterparty
shall promptly remove, or cause the transfer agent for such Shares to remove,
any legends referring to any such restrictions or requirements from such Shares
upon request by Citi (or such affiliate of Citi) to Counterparty or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Citi
(or such affiliate of Citi).       The delivery of Shares by Counterparty
pursuant to these “Private Placement Procedures” shall be effected in customary
private placement procedures with respect to such Shares reasonably acceptable
to Citi. The Private Placement settlement of such Shares shall include customary
representations, covenants, blue sky and other

17



--------------------------------------------------------------------------------



 



    governmental filings and/or registrations, indemnities to Citi, due
diligence rights (for Citi or any buyer of the Shares designated by Citi),
opinions and certificates, and such other documentation as is customary for
private placement agreements for private placements of equity securities of
issuers of its size, all reasonably acceptable to Citi.       Severability;
Illegality. If compliance by either party with any provision of the Transaction
would be unenforceable or illegal, (a) the parties shall negotiate in good faith
to resolve such unenforceability or illegality in a manner that preserves the
economic benefits of the transactions contemplated hereby and (b) the other
provisions of the Transaction shall not be invalidated, but shall remain in full
force and effect.       Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF SUCH A SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER
INTO THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS PROVIDED HEREIN.       Early Unwind. In the event the sale of
Convertible Notes is not consummated with the underwriter thereof for any reason
by the close of business in New York on September 29, 2009 (or such later date
as agreed upon by the parties) (September 29, 2009 or such later date as agreed
upon being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (a) the Transaction
and all of the respective rights and obligations of Citi and Counterparty under
the Transaction shall be cancelled and terminated and (b) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall reimburse the cost of and, without duplication, losses
arising out of all derivatives and other hedging activities entered into, and
all purchases and dispositions of Shares, by Citi or one or more of its
affiliates, in each case, in connection with hedging of the Transaction and the
unwind of such hedging activities; provided further that Counterparty’s
reimbursement obligation pursuant to the immediately preceding proviso shall not
apply to the extent the Early Unwind Date occurred as the result of a breach of
the Purchase Agreement by Citi. The amount payable by Counterparty shall be
Citi’s (or its affiliates) actual costs and losses related to such Shares and
unwind costs of such derivatives and other hedging activities as Citi informs
Counterparty and, subject to Counterparty’s right to elect settlement by
delivery of Shares (the “Unwind Shares”) pursuant to the “Private Placement
Procedures” above, shall be paid in immediately available funds on the Early
Unwind Date. Citi and Counterparty represent and acknowledge to the other that,
subject to the proviso included in the second preceding sentence, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.       Governing law: The law of the State of New York.

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:
((a) Counterparty
Gaylord Entertainment Company
One Gaylord Drive
Nashville, TN 37214
Attention: General Counsel

18



--------------------------------------------------------------------------------



 



Telephone: (615) 316-6000
Facsimile: (615) 316-6854
with a copy to:
Bass, Berry & Sims PLC
315 Deaderick Street, Suite 2700
Nashville, Tennessee 37238
Attention: F. Mitchell Walker, Jr.
Telephone: (615) 742-6275
Email: mwalker@bassberry.com
(b) Citi
Citibank N.A.
390 Greenwich Street.
New York, NY 10013
Attention:        Equity Derivatives
Telephone:      (212) 723-8328
Facsimile:       (212) 723-7357
with a copy to:
Citibank N.A.
250 West Street, 10th Floor
New York, New York 10013
Attention:        GCIB Legal Group — Derivatives
Telephone:      (212) 816-2211
Facsimile:       (212) 816-7772
Hard copies of the confirmation should be returned to:
Citibank N.A.
333 West 34th Street
2nd Floor
New York, NY 10001
Attention: Confirmation Unit
This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Citi a facsimile of the fully-executed
Confirmation to Citi at (212) 723-7357. Originals shall be provided for your
execution upon your request.
We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

19



--------------------------------------------------------------------------------



 



Very truly yours,
CITIBANK N.A.

                By:   /s/ James Heathcote         Name:   James Heathcote       
Title:   Authorized Signatory     

[Signature Page to Note Hedge]





--------------------------------------------------------------------------------



 



Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.
GAYLORD ENTERTAINMENT COMPANY

                By:   /s/ Carter R. Todd         Name:   Carter R. Todd       
Title:   EVP and General Counsel     

[Counterparty Signature Page to Note Hedge]





--------------------------------------------------------------------------------



 



ANNEX A
Certain terms of the Transaction is set forth below.

     
Strike Price:
  27.25 
 
   
Applicable Percentage:
  20% 
 
   
Premium:
  USD12,780,000 

A-1